In a proceeding pursuant to CPLR article 78 to review a determination of the respondent zoning board of appeals, made September 25, 1975, which, after a hearing, denied petitioner’s application for a special use permit, the board appeals from a judgment of the Supreme Court, Dutchess County, dated December 23, 1975, which (1) granted the application, (2) annulled the determination and (3) directed issuance of the permit subject to reasonable conditions which it might impose with reference to specified matters. Judgment afiirmed, without costs or disbursements. The record shows that the proposed use meets the standards prescribed by the local zoning ordinance; issuance of the permit was therefore a duty imposed on the board subject to reasonable conditions which it might impose with reference to the matters specified in the judgment (see Matter of Knight v Bodkin, 41 AD2d 413, 417; 1 Rathkopf, Law of Zoning and Planning [4th ed], p 12-39). Latham, Acting P. J., Margett, Damiani and Rabin, JJ., concur.